NOTICE                                                                      FILED
                                     2021 IL App (4th) 210082-U                   November 18, 2021
This Order was filed under
Supreme Court Rule 23 and                                                             Carla Bender
is not precedent except in the
                                            NO. 4-21-0082                         4th District Appellate
limited circumstances                                                                   Court, IL
allowed under Rule 23(e)(1).        IN THE APPELLATE COURT

                                             OF ILLINOIS

                                         FOURTH DISTRICT


  AMERENENERGY MEDINA VALLEY COGEN, LLC,                        )     Appeal from the
                 Plaintiff-Appellant,                           )     Circuit Court of
                 v.                                             )     Sangamon County
  THE ILLINOIS ENVIRONMENTAL PROTECTION                         )     No. 20MR615
  AGENCY; JOHN J. KIM, in His Official Capacity as              )
  Director of the Illinois Environmental Protection Agency;     )
  and WILLIAM E. BUSCHER, P.G., in His Official                 )
  Capacity as Manager of the Hydrogeology and                   )
  Compliance Unit in the Illinois Environmental Protection      )
  Agency’s Bureau of Water, Division of Public Water            )     Honorable
  Supplies,                                                     )     Adam Giganti,
                 Defendants-Appellees.                          )     Judge Presiding.



                  JUSTICE DeARMOND delivered the judgment of the court.
                  Justices Turner and Steigmann concurred in the judgment.

                                               ORDER
 ¶1       Held: The appellate court affirmed, finding the circuit court did not err in dismissing for
                lack of ripeness plaintiff’s declaratory action regarding the Illinois Environmental
                Protection Agency’s assessment of fees for certain ash ponds located on
                plaintiff’s properties, where plaintiff failed to establish the existence of an actual
                controversy ripe for judicial determination.

 ¶2               In July 2020, plaintiff, Amerenenergy Medina Valley Cogen, LLC, filed a

 complaint for declaratory judgment, seeking the circuit court’s declaration certain ash ponds

 located on plaintiff’s properties were not coal combustion residual (CCR) surface impoundments

 as defined under section 3.143 of the Illinois Environmental Protection Act (Act) (415 ILCS
5/3.143 (West Supp. 2019)) and the issuance of a writ of certiorari to quash the Illinois

Environmental Protection Agency’s (IEPA) “Final Determination” letter.

¶3             In September 2020, defendants, the IEPA, John J. Kim, and William E. Buscher,

P.G., filed a motion to dismiss pursuant to section 2-619.1 of the Code of Civil Procedure (Civil

Code) (735 ILCS 5/2-619.1 (West 2020)), arguing plaintiff’s complaint did not present a ripe

controversy and otherwise failed to state a claim entitling plaintiff to recover. In January 2021,

the circuit court entered a written order granting defendants’ motion to dismiss with prejudice.

¶4             Plaintiff appeals, arguing the circuit court erred by dismissing its complaint for

declaratory judgment because the complaint (1) raised an issue ripe for judicial review,

(2) alleged an actual controversy sufficient to state a viable cause of action for declaratory

judgment, (3) sufficiently stated a violation under the Illinois Administrative Procedure Act

(APA) (5 ILCS 100/1-1 et seq. (West 2018)), and (4) stated a claim for writ of certiorari.

Because we find this case unripe for review, we affirm.

¶5                                      I. BACKGROUND

¶6             Plaintiff is an Illinois limited liability company which owns property previously

used to generate electricity, including coal-fired electric generating units located near

Hutsonville and Meredosia, Illinois. To generate electricity, these power plants burned coal,

which produced coal combustion byproducts, including sluiced fly ash and bottom ash. Plaintiff

then stored or disposed of the residual byproducts in ash ponds—depressions in the land which

are regulated as water treatment facilities used for the management of coal combustion

byproducts—located at those properties.

¶7             Relevant to this appeal, section 3.142 of the Act provides, “ ‘CCR’ means fly ash,

bottom ash, boiler slag, and flue gas desulfurization materials generated from burning coal for



                                                -2-
the purpose of generating electricity by electric utilities and independent power producers.” 415

ILCS 5/3.142 (West Supp. 2019). Pursuant to section 3.143 of the Act, “ ‘CCR surface

impoundment’ means a natural topographic depression, man-made excavation, or diked area,

which is designed to hold an accumulation of CCR and liquids, and the unit treats, stores, or

disposes of CCR.” 415 ILCS 5/3.143 (West Supp. 2019). Section 22.59(j) of the Act also

provides, in relevant part, owners or operators of a CCR surface impoundment shall pay initial

fees of $50,000 for each closed CCR surface impoundment and $75,000 for each CCR surface

impoundment which has not completed closure. 415 ILCS 5/22.59(j)(1) (West Supp. 2019).

¶8             Pursuant to these provisions, the IEPA issued a letter in June 2020, informing

plaintiff it had made a “final determination” regarding three ash ponds located at plaintiff’s

Hutsonville power plant and two ash ponds located at plaintiff’s Meredosia plant. The letter

indicated the IEPA considered plaintiff’s ash ponds to be CCR surface impoundments, as defined

in section 3.143 of the Act, and subject to initial fees pursuant to section 22.59(j)(1) of the Act.

The letter advised plaintiff failure to pay the fees may result in the issuance of a violation notice

pursuant to section 31(a) of the Act (415 ILCS 5/31(a) (West 2018)).

¶9             On July 27, 2020, plaintiff filed the instant complaint for declaratory judgment,

challenging the IEPA’s issuance of its June 2020 letter. In its complaint, plaintiff sought a

declaration that sections 3.143 and 22.59(j) of the Act were inapplicable to the ash ponds

identified in the IEPA’s June letter because the ponds “did not store, treat, or dispose of CCR as

of the effective date of the CCR law.” Plaintiff further asserted “the IEPA’s failure to adopt

reasonable regulatory procedures and its unilateral and arbitrary application of the fee provisions

constitute[d] invalid rulemaking” under the APA (5 ILCS 100/1-1 et seq. (West 2018)) and




                                                 -3-
sought the issuance of a writ of certiorari directing the IEPA “to withdraw, revoke, and/or

disclaim the Final Determination Letter.”

¶ 10           On July 28, 2020, the IEPA issued two violation notices to plaintiff pursuant to

section 31(a)(1) of the Act (415 ILCS 5/31(a)(1) (West 2018)). The notices alleged violations of

section 22.59(j) of the Act because plaintiff failed to submit initial fees for the five identified ash

ponds after the IEPA determined they were CCR surface impoundments and subject to initial

fees under that section. The notices stated, “Due to the nature and seriousness of the alleged

violations, please be advised that resolution of the violations may also require the involvement of

a prosecutorial authority for purposes that may include, among others, the imposition of statutory

penalties.”

¶ 11           In September 2020, defendants filed a motion to dismiss plaintiff’s complaint

pursuant to section 2-619.1 of the Civil Code (735 ILCS 5/2-619.1 (West 2020)), asserting

(1) the dispute was not ripe for adjudication and (2) plaintiff failed to identify a cause of action

or otherwise allege sufficient facts. Defendants argued plaintiff failed to establish an actual

controversy between the parties as required to provide the circuit court with jurisdiction under

section 2-701 of the Civil Code (735 ILCS 5/2-701 (West 2020)). Defendants contended the

issues raised by plaintiff were not ripe for adjudication as the IEPA’s June 2020 letter “was

merely a preliminary step in an ongoing administrative process.” Defendants also argued

plaintiff’s petition for a writ of certiorari was improper because the letter (1) was not issued

through the exercise of quasi-judicial functions, (2) was not legally binding, and (3) had no effect

on plaintiff or its properties. Further, “any effort to make the determination legally binding

would require [the IEPA] to pursue enforcement measures before the [Pollution Control] Board

[(Board)] or the circuit court, thus providing Plaintiff[ ] with meaningful judicial review.”



                                                 -4-
¶ 12           In November 2020, plaintiff filed a response to defendants’ motion to dismiss,

asserting its complaint was ripe because the IEPA’s June letter was a final decision by an

administrative agency and its “plain language *** makes that point clear.” Plaintiff further

argued it adequately alleged a violation of section 10-55(c) of the APA (5 ILCS 100/10-55(c)

(West 2018)), where defendants “created any number of different rules” to govern their conduct

in collecting fees from plaintiff “under a new provision of the Act intended to prescribe fees for

‘CCR surface impoundments.’ ” Finally, plaintiff asserted the issuance of a writ of certiorari was

appropriate as the IEPA acted in a quasi-judicial function when it “issued its ‘final

determination’ *** stating that the former ash ponds ‘are CCR surface impoundments as defined

in the *** Act.’ ”

¶ 13           In January 2021, the circuit court entered a written order granting defendants’

section 2-619.1 motion to dismiss with prejudice. The court found, among other things,

plaintiff’s complaint “fail[ed] to establish the existence of an actual controversy ripe for judicial

determination.” The court determined the IEPA’s June letter “was not a binding order or

adjudication affecting Plaintiffs’ rights or obligations.” Rather, it “informed Plaintiff[ ] that [the

IEPA] viewed its ash ponds as subject to regulation and notified Plaintiff[ ] that continued

non-compliance could result in [the IEPA] initiating the enforcement process set out in Section

31(a) of the Act.” The court also noted plaintiff failed to allege any harm resulting from the

letter’s issuance “other than possible future State enforcement pursuant to Section 31(a) of the

Act.”

¶ 14           This appeal followed.

¶ 15                                       II. ANALYSIS




                                                 -5-
¶ 16           On appeal, plaintiff argues the circuit court erred by dismissing its complaint for

declaratory judgment because the complaint (1) raised an issue ripe for judicial review,

(2) alleged an actual controversy sufficient to state a viable cause of action for declaratory

judgment, (3) sufficiently stated a violation of the APA, and (4) stated a claim for writ of

certiorari. In response, defendants assert the court properly dismissed plaintiff’s complaint in its

entirety for lack of ripeness pursuant to section 2-619(a)(1) of the Civil Code, which provides for

the dismissal of a claim where “the court does not have jurisdiction of the subject matter of the

action.” 735 ILCS 5/2-619(a)(1) (West 2020). Because plaintiff’s complaint neither presents an

issue fit for judicial decision nor alleges sufficient hardship of withholding court consideration,

the matter is not ripe, and we affirm the circuit court’s dismissal.

¶ 17                                   A. Standard of Review

¶ 18           “A section 2-619 motion to dismiss admits the legal sufficiency of the plaintiff’s

claim, but asserts affirmative matter that defeats the claim.” Hubble v. Bi-State Development

Agency of the Illinois-Missouri Metropolitan District, 238 Ill. 2d 262, 267, 938 N.E.2d 483, 488

(2010). “Jurisdiction exists in a court of review only where the parties present a justiciable

matter.” Sartwell v. Board of Trustees of Teachers’ Retirement System of State of Illinois, 403 Ill.

App. 3d 719, 726, 936 N.E.2d 610, 617 (2010). “Concepts of justiciability are divided into

different categories, such as advisory opinions, feigned and collusive cases, standing, ripeness,

mootness, political questions, and administrative questions.” Morr-Fitz, Inc. v. Blagojevich, 231

Ill. 2d 474, 488, 901 N.E.2d 373, 383 (2008). “Where a controversy is not ripe for review, it is

not justiciable.” Sartwell, 403 Ill. App. 3d at 726; see also NDC LLC v. Topinka, 374 Ill. App. 3d

341, 347, 871 N.E.2d 210, 215 (2007) (“The issue of ripeness is a question of subject matter

jurisdiction.”). The dismissal of a complaint based on the lack of subject matter jurisdiction is



                                                -6-
reviewed de novo. Leetaru v. Board of Trustees of the University of Illinois, 2015 IL 117485,

¶ 41, 32 N.E.3d 583.

¶ 19                             B. Relevant Statutory Framework

¶ 20           The primary purpose of the Act is “to establish a unified, state-wide program

supplemented by private remedies, to restore, protect and enhance the quality of the

environment, and to assure that adverse effects upon the environment are fully considered and

borne by those who cause them.” 415 ILCS 5/2(b) (West 2020). “The Illinois legislature enacted

section 31 of the *** Act to establish a prelitigation process for the alleged violators to meet and

work with the [IEPA] to correct violations.” Illini Environmental, Inc. v. Illinois Environmental

Protection Agency, 2014 IL App (5th) 130244, ¶ 39, 18 N.E.3d 900. Under section 31(a)(1) of

the Act, the IEPA, “[w]ithin 180 days after becoming aware of an alleged violation of the Act,

*** shall issue and serve, by certified mail, upon the person complained against a written notice

informing that person that the [IEPA] has evidence of the alleged violation.” 415 ILCS

5/31(a)(1) (West 2018). “If the [IEPA] and the alleged violator are not able to reach an

agreement, then sections 31(b) and (c) of the Act direct the [IEPA] to refer the case to the

Attorney General or to a State’s Attorney for prosecution.” Illini Environmental, Inc., 2014 IL

App (5th) 130244, ¶ 39; 415 ILCS 5/31(b), (c) (West 2018). “If the adjudication of liability is

adverse to plaintiff, it may then obtain judicial review of that order in the appellate court

pursuant to the Administrative Review Law.” (Emphasis in original.) National Marine, Inc. v.

Illinois Environmental Protection Agency, 159 Ill. 2d 381, 391, 639 N.E.2d 571, 575 (1994); see

also 415 ILCS 5/41(a) (West 2020) (stating “any party adversely affected by a final order or

determination of the Board *** may obtain judicial review *** under the provisions of the

Administrative Review Law”).



                                                 -7-
¶ 21                                         C. Ripeness

¶ 22           Plaintiff argues the circuit court erred in dismissing its complaint for declaratory

judgment due to lack of ripeness. A complaint for declaratory judgment is appropriate “only

where an actual controversy exists and the party seeking relief has a tangible, legal interest in the

controversy.” Illinois State Toll Highway Authority v. Amoco Oil Co., 336 Ill. App. 3d 300, 305,

783 N.E.2d 658, 662 (2003). To demonstrate an actual controversy, the plaintiff must show the

issues raised in the declaratory action are not moot or premature. Rockford Title Co. v. Staaf, 275

Ill. App. 3d 476, 480, 654 N.E.2d 1106, 1109 (1995). Thus, plaintiff must demonstrate an actual

controversy exists or, in other words, that the issue raised in the complaint for declaratory

judgment is ripe for adjudication. See Smart Growth Sugar Grove, LLC v. Village of Sugar

Grove, 375 Ill. App. 3d 780, 789, 873 N.E.2d 20, 28 (2007) (finding a controversy must be ripe

before declaratory judgment is available).

¶ 23           “With respect to ripeness, [t]he basic rationale *** is to prevent the courts,

through avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a concrete

way by the challenging parties.” (Internal quotation marks omitted.) Bartlow v. Shannon, 399 Ill.

App. 3d 560, 568, 927 N.E.2d 88, 96 (2010). “To determine whether an issue is ripe, courts

examine (1) the issue’s fitness for judicial determination and (2) any hardship that would result

from withholding a judicial ruling. [Citation.] An issue is not fit for judicial determination where

an administrative decision has not been formalized and the parties would not feel the effects of

the controversy’s resolution. [Citation.]” Sartwell, 403 Ill. App. 3d at 726. “Thus, if the harm that

a plaintiff claims is merely speculative or contingent, the claim is unripe and a court should not



                                                -8-
decide it.” Smart Growth Sugar Grove, LLC, 375 Ill. App. 3d at 789; see also Shipp v. County of

Kankakee, 345 Ill. App. 3d 250, 255, 802 N.E.2d 284, 289 (2003) (“If the question of whether

plaintiffs will suffer any infringement of their rights is speculative, *** the action for a

declaratory judgment should be dismissed.”).

¶ 24           Plaintiff contends its complaint is ripe for adjudication. In support of its argument,

plaintiff primarily relies on Alternate Fuels, Inc. v. Director of Illinois Environmental Protection

Agency, 215 Ill. 2d 219, 830 N.E.2d 444 (2004). According to plaintiff, it is in “functionally the

same position” as the plaintiff in Alternate Fuels, Inc., where our supreme court found the claim

brought by Alternate Fuels (AFI) against the IEPA was ripe for judicial determination. Alternate

Fuels, Inc., 215 Ill. 2d at 231-32. AFI was a business that provided alternative fuel to customers

in the form of shredded plastic agricultural containers. Alternate Fuels, Inc., 215 Ill. 2d at 222. In

July 1998, the IEPA issued a notice informing AFI its storing and treating “waste” without a

permit was in violation of section 21(d)(1) of the Act (415 ILCS 5/21(d)(1) (West 1998)).

Alternate Fuels, Inc., 215 Ill. 2d at 226-27. The IEPA also alleged AFI was violating section

21(e) of the Act (415 ILCS 5/21(e) (West 1998)). Alternate Fuels, Inc., 215 Ill. 2d at 227. Due to

the IEPA’s issuance of the violation notice, AFI alleged its primary investors withdrew their

support and its primary supplier withdrew from its agreement with AFI. Alternate Fuels, Inc.,

215 Ill. 2d at 227. AFI then halted its operations and ceased all further fuel manufacturing.

Alternate Fuels, Inc., 215 Ill. 2d at 227.

¶ 25           In its complaint against the IEPA, AFI requested a declaration the materials it

used were not “waste” because the materials had not been discarded. Alternate Fuels, Inc., 215

Ill. 2d at 228. The IEPA moved to dismiss AFI’s claim, arguing the case did not present an actual

controversy ripe for judicial review because AFI failed to exhaust its administrative remedies.



                                                 -9-
Alternate Fuels, Inc., 215 Ill. 2d at 228. The circuit court denied the IEPA’s motion and later

granted AFI’s motion for summary judgment, “finding that the materials were not ‘wastes’

because they were not discarded.” Alternate Fuels, Inc., 215 Ill. 2d at 229.

¶ 26           Before the supreme court, the IEPA argued AFI’s claim was not ripe because the

IEPA had not concluded its investigatory process. Alternate Fuels, Inc., 215 Ill. 2d at 230. After

finding the issue fit for judicial review, the supreme court examined what, if any, hardship AFI

would suffer if the court withheld its consideration. Alternate Fuels, Inc., 215 Ill. 2d at 232. The

court determined the IEPA’s interpretation of the Act created a difficult situation for AFI.

Alternate Fuels, Inc., 215 Ill. 2d at 232-33. AFI could secure what it believed to be an

unnecessary permit with the required local siting approval; it could continue its operations

without a permit and risk prosecution and serious penalties; or it could shut down its operations.

Alternate Fuels, Inc., 215 Ill. 2d at 232-33. Following AFI’s decision to halt operations and

discontinue all further manufacturing, there was no further incentive for the IEPA to refer the

alleged violation for prosecution because the alleged violation was no longer occurring.

Alternate Fuels, Inc., 215 Ill. 2d at 233. The supreme court determined if it withheld judicial

review to AFI, it would essentially eliminate AFI’s chances of getting a determination of

whether it was in fact processing “waste” under the Act. Alternate Fuels, Inc., 215 Ill. 2d at 233.

The court further found:

               “The [IEPA]’s decision affected AFI in a concrete way; the notice

               of violation caused AFI to lose financing, lose its suppliers, and

               halt operations, thereby ending AFI’s agreement with Illinois

               Power. Thus, AFI has already felt a direct and palpable injury and




                                               - 10 -
               has an immediate financial stake in the resolution of the instant

               action.” Alternate Fuels, Inc., 215 Ill. 2d at 233.

¶ 27           The facts presented here do not place plaintiff in “functionally the same position”

as AFI. Plaintiff’s situation is not nearly as compelling as the situation AFI faced in Alternate

Fuels, Inc. Here, the IEPA’s issuance of its June 2020 letter neither caused plaintiff to lose

financing nor affected plaintiff’s day-to-day operations in any way. Nor has it forced plaintiff

(1) out of business, (2) to make any adverse business decision, or (3) to refrain from any action.

Unlike the plaintiff in Alternate Fuels, Inc., plaintiff has not complied by paying the disputed

fees, and the only hardship plaintiff alleges on appeal is that it is “potentially risking $100,000 in

initial penalties,” and possible penalties of up to $20,000 for each day the violations continue.

(Emphasis added.) See 415 ILCS 5/42(a) (West 2020). In other words, plaintiff’s harm is entirely

speculative, and it has not felt the effects of the IEPA’s June letter in a concrete way. See

Bartlow, 399 Ill. App. 3d at 568. As stated above, “if the harm that a plaintiff claims is merely

speculative or contingent, the claim is unripe and a court should not decide it.” Smart Growth

Sugar Grove, LLC, 375 Ill. App. 3d at 789.

¶ 28           However, we find our supreme court’s decision in National Marine, Inc.

instructive. In National Marine, Inc., the IEPA issued a notice advising the plaintiff it was

potentially liable for a “ ‘release or a substantial threat of a release of a hazardous substance’ ”

on its property. National Marine, Inc., 159 Ill. 2d at 383. The notice was based on the IEPA’s

findings following an investigation, which revealed the property contained buried drums, tires,

stained soil near an underground storage tank, and an abandoned well house. National Marine,

Inc., 159 Ill. 2d at 384. Thereafter, the plaintiff sought (1) a declaration the notice provision of

the Act was unconstitutional, (2) injunctive relief enjoining the IEPA from enforcement arising



                                                - 11 -
from the notice or relying on its factual findings, and (3) the issuance of a writ of certiorari to

review the IEPA’s record and quash the notice. National Marine, Inc., 159 Ill. 2d at 384. In

granting the IEPA’s motion to dismiss the complaint, the circuit court found the plaintiff’s claim

was premature and failed to state a cause of action for which relief could be granted. National

Marine, Inc., 159 Ill. 2d at 384-85.

¶ 29           Ultimately, the supreme court determined the plaintiff’s claim did not constitute a

controversy ripe for judicial resolution. National Marine, Inc., 159 Ill. 2d at 388. The court noted

the IEPA’s role was to investigate potential violations of the Act and prosecute violators before

the Board, and the IEPA had no adjudicatory function. National Marine, Inc., 159 Ill. 2d at 387.

The court also found the plaintiff’s complaint sought judicial review of the IEPA’s notice prior

to the IEPA’s initiation of cost recovery or enforcement proceedings before the Board or the

circuit court. National Marine, Inc., 159 Ill. 2d at 390. Despite including the identified response

action in the notice and an opportunity for the plaintiff to perform that action, the IEPA would

have to prove a violation of the Act before the Board if the plaintiff did not voluntarily respond.

National Marine, Inc., 159 Ill. 2d at 391. Thus, the supreme court found the notice issued by the

IEPA was “a preliminary notice of potential liability and constitute[d] merely a preliminary step

in the [IEPA’s] investigation of possible violations of the Act.” National Marine, Inc., 159 Ill. 2d

at 389. The court explained further:

               “Notifying a party that is subject to an investigation which may

               potentially lead to the institution of an action against that party

               does not create a claim capable of judicial resolution. [Citations.]

               The *** notice neither determines nor adjudicates the liability,

               rights, duties or obligations of the party subject to it. It merely puts



                                                - 12 -
               the party ‘on notice’ that it may be potentially liable under *** the

               Act and requests that the party take certain response or remedial

               actions. [Citation.] The party may then undertake the response

               action requested, may meet and attempt to settle with the [IEPA],

               or may choose to ignore the notice entirely. [Citation.] Issuance of

               the *** notice is preliminary to any final determination of liability

               by an adjudicative body and neither disposes of the proceedings

               nor adjudicates legal duties or rights. As such, the issuance of [the]

               *** notice is an interlocutory action and has no legal effect in and

               of itself. [Citation.]” National Marine, Inc., 159 Ill. 2d at 389.

As no legal liability was imposed on the plaintiff through the notice issued by the IEPA, the

supreme court concluded no “actual controversy” existed. National Marine, Inc., 159 Ill. 2d at

390. Accordingly, the supreme court found the IEPA’s investigative action was not a final

agency decision ripe for judicial review. National Marine, Inc., 159 Ill. 2d at 390-91.

¶ 30           Here, we find the facts comparable to those presented in National Marine, Inc.,

and thus, a similar result is warranted. Although plaintiff treats the IEPA’s June letter as the

equivalent of a “final administrative act,” the letter was nothing more than a preliminary notice

of potential liability for possible violations under the Act. Calling it “final” does not make it

functionally so. As in National Marine, Inc., the IEPA’s letter did not adjudicate plaintiff’s

liability, rights, duties, or obligations. It merely informed plaintiff the IEPA considered five of

plaintiff’s ash ponds to be CCR surface impoundments and subject to initial fees under the Act.

The IEPA’s payment demand essentially requested that plaintiff pay the disputed initial fees or

be potentially subject to the issuance of a violation notice pursuant to section 31(a) of the Act.



                                                - 13 -
Upon receipt of the violation notices, plaintiff was free to undertake the requested response

action, meet and attempt to settle with the IEPA, or ignore the notices entirely. National Marine,

Inc., 159 Ill. 2d at 389; see also 415 ILCS 5/31(b) (West 2020). Should plaintiff continue to

contest the demand, the IEPA or the State would bear the burden of proving actual liability

before the Board. See 415 ILCS 5/31(c) (West 2020). If the adjudication is adverse to plaintiff, it

may then seek judicial review of that finding in the appellate court. See 415 ILCS 5/41(a) (West

2020). Thus, the IEPA’s June 2020 letter could not have achieved the measure of finality

necessary to become a formal administrative decision fit for judicial review because any

determination made in the letter had no impact on the parties. See National Marine, Inc., 159 Ill.

2d at 389.

¶ 31           Accordingly, we conclude the circuit court did not err in dismissing plaintiff’s

complaint for declaratory judgment in its entirety as unripe. As plaintiff failed to (1) present an

issue fit for judicial determination and (2) demonstrate a sufficient hardship to render judicial

review appropriate at this stage of the proceedings, plaintiff cannot establish an actual

controversy between the parties which is ripe for adjudication. See Schwanke, Schwanke &

Associates v. Martin, 241 Ill. App. 3d 738, 748, 609 N.E.2d 654, 661 (1992) (“If the complaint

does not state facts sufficient to show ripeness, dismissal is proper.”). Because we have found

plaintiff’s complaint seeking declaratory relief to be premature, we decline plaintiff’s invitation

to address the remaining issues. See Jandeska v. Prairie International Trucks, Inc., 383 Ill. App.

3d 396, 398, 893 N.E.2d 673, 675 (2008) (stating the appellate court may affirm on any basis in

the record).

¶ 32                                    III. CONCLUSION




                                                - 14 -
¶ 33           For the foregoing reasons, we affirm the circuit court’s judgment. In doing so, we

compliment and thank the circuit court for its thorough, well-written order. Such orders,

carefully drafted and supported by citations, are of great assistance to courts of review.

¶ 34           Affirmed.




                                               - 15 -